DETAILED ACTION
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 Applicant argues on page 5 of his Remarks (right near the top), that the references of Lin and Esaki 1) do not disclose the intermediate layer comprising “silicone” and 2) modifying Esaki’s “silica” (Applicant’s wording) to apply to “silicone” instead, would not be obvious.
First of all, as far as “silicone” itself, there appears to be a disagreement over basic definitions.  Examiner’s rejection is pointing towards Lin’s FIG. 1a, PDMS layer, as “intermediate” layer.  PDMS is “Polydimethylsiloxane”.  The reason why Examiner highlighted “siloxane” in the previous sentence, is because “siloxane” IS “silicone”.  This is what “silicone” is by definition [Wingdings font/0xE0] a material that contains a “siloxane” in its chemical formula.   In addition, PDMS is also a “rubber” by its consistency.  This is a notoriously well-known material feature of PDMS [Wingdings font/0xE0] it has a “rubbery” feel.  Hence, the primary reference of Lin teaches both “silicone” and “silicone rubber” for intermediate layer, since that is what PDMS is…    Did Examiner somehow misunderstood Applicant’s argument?   Small procedural note: claim 5 probably should be removed.
Second of all, as far as “silica”/”silicone” not being obvious over each other.  “Silica” is notoriously well-known to be “Si-O” material.   Also known as “Silicon oxide” depending on cited literature.  “Siloxane” (also known as “silicone”; see above), is notoriously well-known to be an “Si-O” material backbone, with polymer/organic groups attached to the “Si-O” backbone.   What does Applicant mean that they are not obvious over each other?   One is all “Si-O”, and the other is “Si-O with extra steps”.    Just like the addressed argument above, the chemical formula itself testifies to the item’s nature.   It is the presence of “Si-O” that makes “siloxane”/”silicone” a “siloxane”/”silicone”…  Technically, Applicant’s second argument is moot, in light of the first argument not applying (see above), but Examiner felt it necessary to address it anyway, since Applicant made the argument.
Applicant argues on page 6 of his Remarks (near the middle) that treatment of “dangling bonds” is not specifically taught to be used on “pressure sensor”/”triboelectric active sensor” of Lin.   This argument is not found persuasive because, as was evidenced by numerous references cited by Examiner, the treatment of “dangling bonds” is simply a good practice.   Again, Examiner provided numerous references which make it clear that treatment of “dangling bonds” improves LOTS of mechanical and electrical properties and fixes LOTS of potential issues.   In light of all the evidence, Applicant’s argument cannot be found persuasive.  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.   Applicant argued against rejection of claim 6 in his remarks, starting at the bottom of page 7.   After reconsideration, Applicant’s arguments are found persuasive.  To summarize briefly, while Furukawa effectively covers all the properties in his disclosure, he does not provide much elaboration on specific properties.  Hence, Examiner is stuck arguing obviousness of the two properties taught by Applicant specifically (carbon change and oxygen change), in light of Furukawa’s teachings, which provides only general teachings.  Hence, claim 6 is indicated as allowable subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over (“Triboelectric Active Sensor Array for Self-Powered Static and Dynamic Pressure Detection and Tactile Imagine”) by Lin et al (“Lin”; part of Applicant’s IDS) in view of (US-2008/0102262) by Esaki et al (“Esaki”).
Regarding claim 1, Lin discloses in FIGs. 1-5 and related text, e.g., a pressure sensor (“sensor” is in Title; “pressure” is described in detail with regards to FIG. 2) suitable for being installed in a moving body (first of all, Applications are discussed on page 8266, left column; all of which are applicable to “moving bodies”, such as “human-electronics interfacing”; second of all, what are structural limitations that “pressure sensor” would need to meet in order to be “suitable for being installed in a moving body”?  Applicant is not claiming any in a claim drawn to device; the Courts are clear that the claims drawn to device must be distinguished by structure; no such structure is being claimed; the limitations appear to be superfluous and unpatentable in a claim drawn to device; to elaborate briefly on the above, imagine a car; FIG. 1 of Lin shows a basic sensor taught by Lin; can the sensor of Lin fit into a car?  The obvious answer is “yes”; hence, it is “suitable for being installed in a moving body, such as a car, since it is small enough to fit”; since no structural limitations are claimed, therefore only the broadest possible limitations can be imposed in the interpretation of the limitations) and suitable for being used with a control unit operative to shut down power transmission to a driving source to the moving body in response to a detection signal from the sensor (first of all, the claim is drawn to “pressure sensor”, hence such limitations as “control unit” and “power transmission” and “driving source to the moving body” are not part of the structure and the “pressure sensor” merely has to be “suitable”; this limitations is met because it has a “pair of electrodes”; “pair of electrodes” means that electrical connection to sensor is possible; also, changing signals are shown/discussed by Lin in the article and in figures; hence, “detection signal” changes on the “electrodes; hence, “suitable”; second of all, all these limitations are in preamble, hence do not carry patentable weight anyway), pressure sensor comprising: 
a pair of electrodes (FIG. 1a, Au electrode and Al film are discussed; page 8267, left column, near bottom, “both electrodes”); and 
an intermediate layer (FIG. 1a, PDMS) disposed between the pair of electrodes (see page 8267, left column, second half; discussion of PDMS and its location), the intermediate layer comprising silicone or silicone rubber compound (PDMS meets limitations), the intermediate layer being configured to cause charging to occur between the intermediate layer and the electrodes and generate power when deformed by contact with a target object (the principle of operation is discussed on page 8267, right column, above the top formula (1); also, see Title; this is what “triboelectric” and “self-powered” means).

Lin does not disclose the limitations of “the intermediate layer not having initial surface potential”.
To elaborate briefly on the above, and to put in usual terms used in the art, “initial surface potential” is a fancy way of saying that material has “dangling bonds” which would attract charges, thus resulting in “surface potential”.   This is a notoriously well-known situation in Chemistry, where a surface of a layer will have atoms that do not have all their bonds connected.  So, if a layer is “not having initial surface potential”, this means that the surface was neutralized and the dangling bonds were now eliminated.  Lin does not teach use of such “surface treatment” which would result in “termination of dangling bonds” (one of common terms in the art used to describe the treatment), to arrive to such result.

Lin also does not disclose the limitations of “wherein a proportion of Si-O bonds is increased by surface treatment”.
To elaborate briefly on the above, and to put in usual terms used in the art, these limitations are a fancy way of saying that 1) dangling bonds were neutralized; and 2) it is specifically Silicon dangling bonds were neutralized, by usage of Oxygen.

Esaki discloses in FIGs. 1 and related text, e.g., using a surface treatment on Silicon containing layer with a coupling agent (pars. 91-95; short summary: using surface treatment (pars. 91-94 gives lots of options for coupling agent) in order to increase the number of Si—O—Si bonds (par. 95), in order to hydrophobize the surface and improve its mechanical properties (par. 94; this is fancy way of saying that it will be protected from water/humidity, and without water/humidity interfering will better attach to other layers).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Lin with a “using a surface treatment on Silicon containing layer with a coupling agent in order to increase the number of Si—O—Si bonds”, in order to hydrophobize the surface and improve its mechanical properties (par. 94).

When these teachings of Esaki are applied to the intermediate layer of Lin, it will result in “the intermediate layer not having initial surface potential”, and in “wherein a proportion of Si-O bonds is increased by surface treatment” since the surface treatment will eliminate the dangling bonds, and thus eliminate the “initial surface potential”, since no “dangling bonds”, means no “surface potential”.   Also, it is specifically “Si-O” bonds will increase in number, per explicit teachings of Esaki in par. 95.

Regarding claim 2, Lin and Esaki disclose in cited figures and related text, e.g., wherein the emergency stop pressure sensor has a laminate structure (see FIG. 1a; it shows “laminate structure” and discusses it in related text) in which both sides of the intermediate layer in a thickness direction are sandwiched by the pair of electrodes (see FIG. 1a).
Regarding claim 3, Lin and Esaki disclose in cited figures and related text, e.g., wherein degrees of deformation to the same deformation adding force are different between a first side and a second side of the intermediate layer in a laminate direction (one side of PDMS has “pyramid structures” in FIG. 1a and the other side does not; hence, “degrees of deformation … are different”).
Regarding claim 4, Lin and Esaki disclose in cited figures and related text, e.g., wherein a side having a smaller degree of deformation, of the first side and the second side of the intermediate layer, and an electrode facing the side are provided such that triboelectric charging or separating charging occurs during the deformation (page 8267, right column, second half of column; pyramids increase “triboelectric effect”).
Regarding claim 5, Lin and Esaki disclose in cited figures and related text, e.g., wherein the intermediate layer is made of silicone rubber (PDMS is “silicone rubber”).
Regarding claim 7, Lin and Esaki disclose in cited figures and related text, e.g., substantially the entirety of claimed structure as discussed in claims 1-5, but does not disclose “a safety device comprising: the emergency stop pressure sensor according to claim 1; and a control unit configured to control movement of the moving body in response to a detection signal from the emergency stop pressure sensor.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Lin and Esaki with it being used as “a safety device comprising: the emergency stop pressure sensor according to claim 1; and a control unit configured to control movement of the moving body in response to a detection signal from the emergency stop pressure sensor.”, since Lin discloses use of pressure sensor in “electronics” (page 8266, left column) and use of “electronics” in “emergency stop” situations is notoriously well-known by anyone who, for example, drives cars; electronics are used in deployment of air bags, applying emergency breaks, etc.; hence, use of “electronics” in “emergency stop” situations would be an obvious application to one skilled in the art; and the use of “control unit” to actually receive the “detection signal” (from pressure sensor deforming) to actually “stop” would be obvious to one skilled in the art, since such overall application is already well-known and well-understood by anyone who drives cars; also see rejection of claim 1.
Regarding claim 8, Lin and Esaki disclose in cited figures and related text, e.g., a safety system comprising: the safety device according to claim 7; and the moving body (such as “a car”, as discussed in rejections of claims 1, 7 & 8 above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/05/22

/Mounir S Amer/Primary Examiner, Art Unit 2894